DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1 – 2 and adding claim 4 by the amendment submitted by the applicant(s) filed on December 11, 2020.  Claims 1 – 4 are pending in this application.
The Declaration under 37 C.F.R.1.132 is not persuasive, because the applicant declares limitations that are not described in the original applicant disclosure, for example on pages 2 through 4 of the declaration, the applicant explains the operation of the self-calibration unit and the current mirror control unit, these steps are not disclosed or suggested in the original applicant disclosure.

Drawings
The drawing has been considered and accepted by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  self-calibration unit and current mirror control unit in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 

With regard to claim 1, the disclosure does not provide sufficient structure associated with the self-calibration unit to perform the claimed function of “self-calibration unit". As such, the specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the   inventor had possession of the claimed invention.
The Applicant’s disclosure does not describe what this limitation is and what this limitation do (the limitation “self-calibration unit”). The applicant disclosure does not provide sufficient structure. Not corresponding to the structure describe in the specification. 

With regard to claim 1, the disclosure does not provide sufficient structure associated with the current mirror control unit to perform the claimed function of “current mirror control unit". As such, the specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The Applicant’s disclosure does not describe what this limitation is and what this limitation do (the limitation “current mirror control unit”). The applicant disclosure does not 

With regard to claim 1, the disclosure does not provide sufficient structure associated with the self-calibration unit to perform the claimed function of “the self- calibration unit is configured to respond to a digital signal of the detection and regulation unit and calibrate the voltage signal of the bandgap reference unit to generate a calibrating voltage signal".  As such, the specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The Applicant’s disclosure does not describe how this limitation is done (the functional limitation “the self-calibration unit is configured to respond to a digital signal of the detection and regulation unit and calibrate the voltage signal of the bandgap reference unit to generate a calibrating voltage signal"). The applicant disclosure does not provide sufficient structure (e.g. how the self-calibration unit respond to a digital signal of the detection and regulation unit and calibrate the voltage signal of the bandgap reference unit generate a calibrating voltage signal?).  Not corresponding to the structure describe in the specification.  
 
With regard to claim 1, the disclosure does not provide sufficient structure associated with the current mirror control unit to perform the claimed function of “the current mirror control unit responds to the digital control signal and outputs a regulated bias current signal meeting needs of the laser driver”". As such, the specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
The Applicant’s disclosure does not describe how this limitation is done (the functional limitation “the current mirror control unit responds to the digital control signal and outputs a regulated bias current signal meeting needs of the laser driver”). The applicant disclosure does not provide sufficient structure (e.g. what does the Applicant’s mean when says meeting needs of the laser driver? What are meeting needs of the laser driver?).   Not corresponding to the structure describe in the specification. 
Appropriated correction is required.
Claims 2 – 4, depending from claim 1, inherit the lack of write description of the claims from which they depend. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

With regard to claim 1, the limitation “self-calibration unit” is considered indefinite. It is not clear what the self-calibration unit means. Not corresponding to the structure describe in the specification.  The examiner can’t suggested language for the 112 (b) indefinite, because is not clear what to mean.

With regard to claim 1, the limitation “current mirror control unit” is considered indefinite. It is not clear what the current mirror control unit means. Not corresponding to the structure describe in the specification. The examiner can’t suggested language for the 112 (b) indefinite, because is not clear what to mean.

With regard to claim 1, the limitation “the self-calibration unit is configured to respond to a digital signal of the detection and regulation unit and calibrate the voltage signal of the bandgap reference unit to generate a calibrating voltage signal” is considered indefinite. It is not clear how the self-calibration unit respond to a digital signal of the detection and regulation unit and calibrate the voltage signal of the bandgap reference unit generate a calibrating voltage signal. Not corresponding to the structure describe in the specification. The examiner can’t suggested language for the 112 (b) indefinite, because is not clear what to mean.


Appropriated correction is required.
Claims 2 and 3, depending from claim 1, inherit the indefiniteness of the claims from which they depend.  

Claim limitations “self-calibration unit”, “current mirror control unit”, “the self-calibration unit is configured to respond to a digital signal of the detection and regulation unit and calibrate the voltage signal of the bandgap reference unit to generate a calibrating voltage signal” and “the current mirror control unit responds to the digital control signal and outputs a regulated bias current signal meeting  needs of the laser driver” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In page 4, line 11 through page 6, line 2 of the instant application, the specification fails to disclose any specific structure that self-calibration unit and current mirror control unit comprises that supports the claimed functionality.  It is noted that in these paragraphs describe self-calibration unit and current mirror control unit of failure, 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Appropriated correction is required.
Claims 2 – 4, depending from claim 1, inherit the indefiniteness of the claims from which they depend.  

Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive.
The examiner maintained the interpreted claim requirement under 35 U.S.C. § 112(f), the written description requirement under 35 U.S.C. § 112(a) and the definiteness requirement under 35 U.S.C. § 112 (b) rejections, because claim 1 still have 112(a), 112 (b) and 112(f) problems.  
Applicant argument: “MPEP 2173.05(g) states: A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. Id. In fact, 35 U.S.C. 112(f) and pre-AIA  35 U.S.C. 112, sixth paragraph, expressly authorize a form of functional claiming (means- (or step-) plus- function claim limitations discussed in MPEP § 21 8let seq.). Functional language may also be employed to limit the claims without using the means-
Since the claimed limitations of a self-calibration unit and a current mirror control unit are known, via Applicant's filed Declaration along with this response, to persons of ordinary skill in the art to have a sufficiently definite meaning, structures and operations and because what is well known should be omitted from the patent, the claimed limitations of a self-calibration unit and a current mirror control unit are definite and do not have to be provided within the specification.  Thus, Applicant respectfully requests the Examiner to withdraw the rejection of claims 1-3 under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b)”.
The examiner reviewed very careful the applicant response, regarding 112(f), 112 (a) and 112(b) rejections for self-calibration unit, the response and the disclosure still does not provide sufficient structure associated with the self-calibration unit to perform the claimed function of “self-calibration unit".   The Applicant’s disclosure does not describe what this limitation is and what this limitation do (the limitation “self-calibration unit”). The applicant disclosure does not provide sufficient structure. It is not clear what the self-
Regarding 112(f), 112 (a) and 112(b) rejections for current mirror control unit, the response and disclosure still does not provide sufficient structure associated with current mirror control unit the disclosure does not provide sufficient structure associated with the current mirror control unit to perform the claimed function of “current mirror control unit".  The Applicant’s disclosure does not describe what this limitation is and what this limitation do (the limitation “current mirror control unit”). The applicant disclosure does not provide sufficient structure.  It is not clear what the current mirror control unit means.  Not corresponding to the structure describe in the specification.  Still not clear if “current mirror control unit” is the same as “current mirror”.  Applicants' response and disclosure still do not provide and/or present and/or demonstrate and/or describe sufficient structure associated to perform the claimed function.
The Declaration under 37 C.F.R.1.132 is not persuasive, because the applicant declares limitations that are not described in the original applicant disclosure, for example on pages 2 through 4 of the declaration, the applicant explains the operation of the self-calibration unit and the current mirror control unit, these steps are not disclosed or suggested in the original applicant disclosure.

Applicant arguments: “Horiuchi, Nishida and Chia-So alone and/or combination fails to meet Applicant’s claimed limitations of “the detection and regulation unit is coupled with the bandgap reference unit”, “the bandgap reference unit is coupled with the self-calibration unit”, “the is coupled with the self-calibration unit” and “the detection and regulation unit is coupled with the reference group current mirror unit”."
Examiner agreed with the applicant(s) arguments, for that reason the 103 rejection is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/TOD T VAN ROY/Primary Examiner, Art Unit 2828